TAYLOR,-J.
This case is one appealed from the county court, and is a companion case to Thomas J. Freeman et al. v. W. B. Walker & Sons (No. 2849) 212 S. W. 637. The parties are identical in the two cases. The material facts are the same except as to the amounts involved, the time of shipment, and the place from which shipment was made. The Court of Civil Appeals made the same disposition of both cases. 175 S. W. 456, 1133.
The question raised by the only assignment of error subject to review by the Supreme Court in this case has been this day discussed in the companion case, in which recommendation was made that judgment of the Court of Civil Appeals should be reformed so as to eliminate the award for attorney’s fee, and, as reformed, affirmed.
We therefore recommend that the same disposition be made of this case..
PHILLIPS, C. J.
The judgment recommended by the Commission of Appeals is adopted and will be entered as the judgment of the Supreme Court.